   Case: 4:19-cv-02710-JAR Doc. #: 41 Filed: 10/27/20 Page: 1 of 3 PageID #: 595




                              UNITED STATES
                                         I
                                            DISTRICT COURT
                              EASTERN DISTRICT
                                         I
                                               OF MISSOURI
                                    EASTERN DIVISION

 DREW HUSKEY et al.,                              )
                                                  )
                                                  )
                Plaintiffs,                       )
                                                  )
        v.                                        )       No. 4:19-cv-02710-JAR
                                                  )
 COLGATE-PALMOLIVE COMPANY,                       )
                                                  )
                                                  )
                Defendant.                        )
                                              I
                                MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiffs' motion to file their Third Amended

 Complaint. (Doc. No. 38). Defendant opposes the motion. (Doc. No. 39). The matter is fully

 briefed and ready for disposition. For the fol~owing reasons the motion is denied.

                                             BACKGROUND

        On July 4, 2019 •Plaintiffs filed the ir first complaint, asserting several claims against
                                              1




. Defendant related to their purchases of deodorant in the summer of 2019, including a claim for
                                              !       .

 breach of warranty. (Doc. No. 1). Plaintiffs 1did not notify Defendant of the alleged defects prior

 to filing their lawsuit. On September M, 2020, the Court dismissed Plaintiffs' claims for breach

 of warranty because Plaintiffs failed to "notify the seller of breach" prior to the filing of their

 complaint as required by Mo. Rev. Stat. § 400.2-607(3)(a). On September 16, Plaintiffs sent
                                                                          I
 Defendant a letter notifying Defendants of the alleged breach of warranty stemming from

 Plaintiffs' .purchases of deodorant in the sttjnmer of 2019 .. Plaintiffs now seek to amend their

 complaint to include allegations that they notified Defendants of the bre£J.ch of warranty in the

, September 16 Letter and that Defendants had, actual notice of the breach. (Doc. No. 38).
      Case: 4:19-cv-02710-JAR Doc. #: 41 Filed: 10/27/20 Page: 2 of 3 PageID #: 596




                                                   DISCUSSION

           Although it is well settled that leave to amend should "be freely given when justice so

,
    requires,"I Fed.R.Civ.P.
                         -
                             15(a), permission to amend may be withheld if the plaintiff does not have

    at least colorable grounds for relief, or if she is guilty of undue delay, bad faith, dilatory motive,

    or if permission to amend would unduly prejudice the opposing party. Foman v. Davis, 371 U.S.

    178, 182, 83 S.Ct. 227,230, 9 L.Ed'.2d 222 (1962) (Foman). The trial court's decision whether

    to allow amendment will be reviewed only for an abuse of discretion. Perkins v. Spivey, 911

    F .2d 22, 34-35 (8th Cir.1990)   610 abuse of discretion where movant waited eighteen months
    after filing before seeking to amend and extensive discovery already con.ducted); Thompson-El

    v. Jones, 876 F .2d 66, 67-68 (8th Cir.1989) (no abuse of discretion in denying motion to amend

    since eighteen months had passed since filing of cqmplaint, motion was made two weeks before

    trial and discovery cutoff had passed). There is no absolute or automatic right to amend.

    Thompson-El, 876 F.2d at 67.

            It is well established that good reason to deny leave to amend exists if the amendment

    would be futile. Williams v. Little Rock Municipal Water Works, 21 F.3d 218; 225 (citing             '-

    Foman, 371 U.S. at 182). "Denial of a motion for leave to amend on the basis of futility 'means

    the district court has reached the legal conclusion that the amended compl~int could not

    withstand a motion to dismiss_ under Rule 12(b)(6) of the Federal Rules of Civil Procedure."'

    Zutz v. Nelson, 601 F.3d 842, 850 (8th Cir. 2010) .

           . Plaintiffs' proposed Third Amended Complaint is futile because they have not alleged ·

    that they-notified Defendants of the breach prior to filing their lawsuit, the same defect that

    caused this Court to dismiss their Second Amended Complaint. When pleading a breach of

    warranty claim, the "buyer must within a reasonable time ... notify the seller of breach or be
  Case: 4:19-cv-02710-JAR Doc. #: 41 Filed: 10/27/20 Page: 3 of 3 PageID #: 597




barred from remedy." Mo. Rev. Stat.§ 400.2-607(3)(a). Plaintiffs did not notify Defendant of

the potential breach of warranty prior to filing this lawsuit. This Court found that Plaintiffs were
                                                                           \

required to give notice to Defendant "prior to filing their lawsuits," dismissing their claim for

breach of warranty. (Doc. No. 37 at 12). See Buatich v. NIBCO, Inc. No. 14-04324, 2015 WL

6870145 (W.D. Mo. Nov. 6, 2015).

        Plaintiffs' September 16 letter does not constitute pre.-filing notice. The letter was sent

more than a year after the suit was initially filed. Plaintiffs argue the letter satisfies the pre-filing

notice requirement because it was sent after the breach of warranty claim was dismissed, when

"there was no longer any pending or existing litigation in relation to Plaintiffs' proposed breach of

warranty claims." (Doc. No. 38 at 2). The pre-filing notice requirement would be meaningless if

Plaintiffs could wait until their claim was dismissed to send notice to Defendant. Any plaintiff

who did not give notice before filing could wait until their claim is dismissed, send notice, then

amend their complaint. Plaintiffs' September 16 Letter does not constitute pre-filing notice;

therefore, Plaintiffs' proposed amendment is futile. For these reasons, Plaintiffs' motion will be

denied. ,See Holloway at 392.


                                           CONCLUSION

        Accordingly,

        IT IS HEREBY ORDERED that the Plaintiffs' Motion to Amend Complaint, (Doc. No.

40), is DENIED.




                                                        A.ROSS
                                                   UNITED STATES DISTRICT JUDGE
Dated this 27th day of October, 2020.
